United States Department of Labor
Employees’ Compensation Appeals Board

___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE TREASURY,
)
INTERNAL REVENUE SERVICE,
)
Richmond, VA, Employer
)
___________________________________________ )
L.M., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1172
Issued: February 2, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 24, 2010 appellant filed a timely appeal of a March 10, 2010 merit decision of
the Office of Workers’ Compensation Programs concerning her schedule award claim. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained
permanent impairment of her right lower extremity.
FACTUAL HISTORY
On January 29, 2009 appellant, then a 41-year-old contact representative, sustained
injuries to her right leg and knee when an elevator in which she was riding made a sudden stop.
She stopped work on February 2, 2009. The Office accepted appellant’s claim for right knee and
cruciate ligament sprain. It authorized a right knee arthroscopy with endoscopic anterior cruciate

ligament reconstruction using tibialis anterior allograft on June 8, 2009. Appellant received
compensation benefits.
In an August 25, 2009 disability certificate, Dr. James L. Rushford, a treating Boardcertified orthopedic surgeon and osteopath, advised that appellant could return to work with no
limitations.
On October 12, 2009 appellant filed a claim for a schedule award.
In an October 21, 2009 letter, the Office requested that appellant have her treating
physician provide an impairment rating in accordance with the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (6th ed. 2008). It
subsequently received a November 3, 2009 report from Dr. Anwar A. Khan, a Board-certified
physiatrist, who advised that he did not perform impairment ratings.
In a letter dated November 16, 2009, the Office requested that Dr. Rushford provide an
impairment rating utilizing the A.M.A., Guides. Appellant was also provided a copy of this
letter. He did not respond.
On December 1, 2009 the Office referred appellant to Dr. Boris Khariton, Board certified
in physical medicine and rehabilitation, for a second opinion to determine whether she had any
ratable impairment due to her accepted knee condition.
In a January 29, 2010 report, Dr. Khariton noted appellant’s history of injury and
treatment and determined that she had reached maximum medical improvement. On
examination of the right lower extremity, he found no edema or erythema in the right knee, hip
or ankle joints. Dr. Khariton explained that appellant had good range of motion in the right knee
(0 to 130 degrees) that was about the same when compared to the left. There was no right knee
instability and no pain with palpation of the right lateral or medial knee aspects. Dr. Khariton
noted three very small scars at the right anterior knee below the patella from her arthroscopic
surgery. He found motor strength to be normal in both lower extremities, with sensation to light
touch and pin prick in both lower extremities. Appellant had normal reflexes, which were
symmetrical at both knees and ankles, with no ankle clonus. He advised that the gait
examination revealed that appellant ambulated independently with no assisted devices and a
normal gait pattern. Dr. Khariton advised that appellant was status post right anterior cruciate
ligament reconstruction on June 8, 2009 and had mild right knee pain, stiffness and complaint of
numbness with a normal clinical examination of the right knee. He referred to Table 16-3, Table
16-8 and Table 16-9 and determined that appellant had no permanent impairment.1
In a March 1, 2010 report, the Office medical adviser reviewed appellant’s right knee
surgery and complaint of stiffness, numbness and pain. The physical examination by
Dr. Khariton revealed right knee range of motion from 0 to 130 degrees with no instability. The
Office medical adviser determined that appellant’s surgical incisions had healed, there was no
evidence of infection and her motor and sensation were normal. Given appellant’s normal
physical examination which included no residual instability, he concurred with Dr. Khariton that
1

A.M.A., Guides 509-11, 519-20.

2

there was no objective basis for rating impairment of the right leg. The Office medical adviser
noted that appellant reached maximum medical improvement on January 29, 2010.
By decision dated March 10, 2010, the Office denied appellant’s claim for a schedule
award as the medical evidence did not support any permanent impairment of the right leg
attributable to her January 29, 2009 injury.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act,2 and its
implementing federal regulations,3 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all
claimants.4 For decisions issued after May 1, 2009, the sixth edition of the A.M.A., Guides is to
be used.5
In addressing lower extremity impairments, the sixth edition requires identifying the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on functional history (GMFH), physical examination (GMPE) and clinical studies
(GMCS).6 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).7
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the Office medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the Office medical
adviser providing rationale for the percentage of impairment specified.8
ANALYSIS
The Office accepted appellant’s claim for a right knee injury on January 29, 2009 for
which she underwent surgery on June 8, 2009. The Board finds that the evidence of record is
insufficient to establish that appellant sustained permanent impairment of her right leg under the
protocols of the sixth edition of the A.M.A., Guides.
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Id. at § 10.404(a).

5

FECA Bulletin No. 09-03 (issued March 15, 2009).

6

A.M.A., Guides 494-531; see J.B., 61 ECAB ___ (Docket No. 09-2191, issued May 14, 2010).

7

A.M.A., Guides 521.

8

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

3

On November 16, 2009 the Office requested that appellant’s treating physician,
Dr. Rushford, submit a report in which he addressed whether appellant had permanent
impairment of her right leg. Dr. Rushford did not respond. Appellant did not submit any other
medical reports from a physician addressing whether the accepted injury caused permanent
impairment to her right leg.
The Office referred appellant for a second opinion examination with Dr. Khariton, Board
certified in physical medicine and rehabilitation. In a January 29, 2010 report, he reviewed
appellant’s history of injury and medical treatment. Dr. Khariton examined appellant and
determined that she had no impairment of the right leg. He noted an essentially normal
examination of the right knee with no edema or erythema and full range of motion. Appellant
had no right knee instability, or pain with palpation of the right lateral or medial knee aspects and
normal motor strength. She exhibited normal reflexes, which were symmetrical in both knees
and ankles, no ankle clonus and a normal gait. Dr. Khariton advised that appellant had and a
normal clinical examination with no permanent impairment under the A.M.A., Guides. On
March 1, 2010 the Office medical adviser reviewed Dr. Khariton’s findings and concurred that
there was no objective basis for an impairment rating of the right lower extremity.
The Board finds that Dr. Khariton’s opinion constitutes the weight of the medical
evidence. Dr. Khariton submitted a thorough report based upon a complete and accurate factual
and medical history. He performed a comprehensive evaluation and found no evidence of
permanent impairment of the right leg due to the accepted conditions or surgery. The Office
properly denied appellant’s claim for a schedule award as there is no probative medical evidence
to establish that appellant sustained permanent impairment of her right leg.
As noted, the Office evaluates schedule award claims pursuant to the standards set forth
in the A.M.A., Guides. Appellant has the burden of proof to submit medical evidence to
establish that she has permanent impairment of a scheduled member of the body.9 Based on the
medical evidence of record, she has not established entitlement to a schedule award.
CONCLUSION
The Board finds that the Office properly denied appellant’s claim for a schedule award.

9

See Annette M. Dent, 44 ECAB 403 (1993).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 10, 2010 is affirmed.
Issued: February 2, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

